Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

New claims 44 and 46 will be examined.
Newly submitted claims 43,45,47-49 are directed to an invention that is independent or distinct from the invention originally elected and examined, for the following reasons: 
New claim 43 is directed to the one or more channels each having a length which is substantially the same as a length of the die from an upper end to a bottom end of the die.
	New claim 45 is directed to a diameter of the inner opening of the die increasing from the upper end to the bottom end of the die (non-elected group V).
	New claim 47 is directed to the apparatus lacking an ejector pin.
	New claim 48 is directed to a roller ball structure configured to permit movement of the pillar (non-elected group III).
	New claim 49 is directed to the receptable including a multi-well plate.
Previously examined claims 34 and 42, drawn to the cutting implement continuing thru the support, have two-way patentable distinction and a search/examination burden with each of the new claims 43,45,47-49.
Since applicant has received an action on the merits for the originally elected invention, claims 43,45,47-49 are accordingly withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Since claim 41 has been amended, Examiner will re-do the analysis under 35 USC 112f.
The terms “means for holding”, “means for cutting”, “means for actuating” and “means for receiving” will be interpreted under 35 USC 112f to be the parts set forth in Applicant’s disclosure to perform those function, or equivalents of those parts.
The term “means for coupling” will no longer be interpreted under 112f, since sufficient structure is now recited in the claims.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33,37,39,41,44 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al.(5,176,057) in view of Wales (2,364,011).
Chun shows an apparatus with most of the recited limitations of claim 33 as follows:
a stripping sleeve (20,86) to hold a porous substrate against a support, the support comprising a die having an inner opening (support and die not shown, but they are intrinsic in this type of punching machine); 

a puncher (40) coupled to a pillar (12), the puncher comprising the punch head to cut a biological sample from the porous substrate (capable of doing this) by passing the punch head through the inner opening of the die, wherein: 
the stripping sleeve is movably coupled to the pillar by one or more guides (30) and one or more channels (28), the one or more guides being configured to engage with the one or more channels to control relative movement between the stripping sleeve and the pillar, wherein one of the one or more guides are formed by one of the stripping sleeve and the pillar, and wherein the one or more channels are formed in the other one of the stripping sleeve and the pillar; 
when the stripping sleeve holds the porous substrate against the support, the one or more guides and the one or more channels allow the stripping sleeve to move relative to the puncher to compress the load spring to apply a force to the porous substrate, and 
the punch head has an outermost dimension that is less than the inner opening of the die to provide the biological sample for ejection (the punch is intrinsically a smaller diameter than the die, or it would not fit therein to perform the cut).
Chun is missing a receptacle to be positioned under a bottom of and in contact with the die to collect the cut object.
Wales shows a receptacle (66) in contact with a die (58) via a chute (65).  It would have been obvious to one of ordinary skill to have modified Chun by adding a 
If, for some reason, it is challenged that Chun intrinsically has a support and die that the punch fits inside of, then Examiner notes that Wales teaches this (die 58, support 55).  It would have been obvious to one of ordinary skill to have provided Chun with a support and die that the punch fits inside of, as taught by Wales, because if he doesn’t have those, no cutting will occur.
	In regard to claim 37, Chun’s stripping sleeve (20,86) have shoulders (68,74) that the springs press against.
	With respect to claim 39, Chun does not show his frame, and thus we do not know if it is C-shaped.  Wales shows a C-shaped frame (figure 3).  It would have been obvious to one of ordinary skill to have modified Chun to have a C-shaped frame, as taught by Wales, in order to create space to allow the workpiece to be maneuvered between the punch and die.
	With regard to claim 41, see the analysis for claim 33 above.  As for the 112f analysis, Chun’s and Wales respective parts are considered to be equivalents of those disclosed by Applicant because one of ordinary skill would recognize that you could substitute one for the other.
	As for claim 44, Chun’s stripper is made of plastic (urethane).
	In regard to claim 46, Chun’s spring (66) is between and inner surface of the stripping sleeve and an outer surface of the puncher, as best seen in figure 1.

 6.	Claims 34 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al.(5,176,057) in view of Wales (2,364,011), as set forth above, and further in view of Ramer (3,863,341) and FR 1,053,907 (hereafter “France”).


7.	Applicant's arguments have been fully considered but they are not persuasive.
	With respect to the prior art rejection, Applicant’s arguments are moot in view of the new prior art rejection above.
	This case has been in prosecution for a long time.  If Applicant would like to float any amendments to the claims, they are welcome to call the Examiner any time.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724